The State of




                           Fourth Court of Appeals
                                  San Antonio, Texas
                                        October 8, 2015

                                     No. 04-15-00432-CR

                                  David Jermain HAWKINS,
                                          Appellant

                                               v.

                                     The STATE of Texas,
                                           Appellee

                  From the 437th Judicial District Court, Bexar County, Texas
                                Trial Court No. 2015CR0291
                        Honorable Lori I. Valenzuela, Judge Presiding

                                        ORDER
        The trial court appointed Mr. Michael Young, as Chief Public Defender of Bexar County,
to represent appellant in these appeals. Initially, Mr. Young assigned Mr. Richard B. Dulany Jr.,
an employee with the Public Defender’s Office, to these appeals. Mr. Dulany is no longer with
the Public Defender’s Office, and another attorney in the Public Defender’s Office has filed a
notice of appearance with regard to these appeals.

       Mr. Dulany has filed in this court a “Motion to Withdraw as Counsel.” After reviewing
the motion, we GRANT the request to withdraw as counsel, but we DENY the request to abate
the matter to the trial court.

        We order the clerk of this court to serve a copy of this order on Mr. Richard B. Dulany
Jr. and all current counsel.

                                                    _________________________________
                                                    Marialyn Barnard, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 8th day of October, 2015.


                                                    ___________________________________
                                                    Keith E. Hottle
                                                    Clerk of Court